Citation Nr: 1032511	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right 
wrist ganglion cyst. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a psychiatric 
disability claimed as depression, anxiety, and short term memory 
loss.

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

5.  Entitlement to service connection for joint pain in the 
hands, wrists, and knees, to include as secondary to an 
undiagnosed illness. 

6.  Entitlement to service connection for a rash on the feet, to 
include as secondary to an undiagnosed illness.

7.  Entitlement to service connection for an eye and sinus 
infection, to include as secondary to an undiagnosed illness.

8.  Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss. 

9.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had duty in the Army Reserves from July 1978 to 
August 2002.  She had active duty from November 1990 to June 
1991, including deployment to the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the RO reopened final denials of the 
Veteran's claims for service connection for hearing loss and 
tinnitus and considered these matters on a de novo basis.  
However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of 
the RO's action, the Board must initially address the question of 
whether new and material evidence has been submitted to reopen 
the claims of service connection for hearing loss and tinnitus.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156a 
(2009).  Therefore, the Board will continue to characterize these 
issues as claims to reopen on the basis of new and material 
evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that she has developed several disabilities 
as a result of injuries during active duty, active duty for 
training, and inactive duty for training.  She also believes that 
she has developed disabilities as the result of an undiagnosed 
illness resulting from her deployment to the Persian Gulf.  
Finally, she believes that her psychiatric disability is the 
result of her experiences in the Persian Gulf.  

The Veteran's representative argues in the June 2010 Informal 
Hearing Presentation that each of the issues on appeal should be 
remanded for additional development.  The Board agrees that a 
remand is necessary.  

Initially, the record indicates that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The RO has taken action to confirm the receipt of these 
benefits and to determine the disabilities that resulted in the 
award, which apparently include the Veteran's psychiatric 
disability and her service connected wrist disability.  However, 
neither the decision that awarded these benefits nor the medical 
evidence it was based on have been obtained.  The Courts have 
imposed a virtually absolute duty to obtain SSA decisions and 
underlying medical records.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The Board 
notes that while the duty to assist is limited in claims to 
reopen on the basis of new and material evidence, there is a duty 
to obtain records in the custody of a federal agency for all 
claims, including claims to reopen.  38 C.F.R. § 3.159(c)(2).  
Therefore, the Board finds that an attempt must be made to obtain 
these records as they may be applicable to all issues on appeal.  

Furthermore, although the Veteran's service treatment records 
have been obtained for both her reserve duty and her active duty, 
and although her performance evaluations have also been obtained, 
there does not appear to have been any attempt made to verify the 
dates of all the Veteran's periods of Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training (INACDUTRA) during her 
over 20 years of service in the reserves.  The Board notes that 
an attempt to obtain these dates is vital, in that some of the 
Veteran's claims are based on injuries that are alleged to have 
occurred during ACDUTRA and INACDUTRA.  For instance, an August 
1979 service treatment record refers to left knee pain since 
annual training, but the dates of the previous annual training 
have not been obtained.  These dates must all be obtained in 
order to ascertain whether or not they coincide with complaints 
or treatment in the service treatment records from the reserves.  

The Veteran's representative argues that the most recent VA 
examination of the Veteran's right wrist is nearly three years 
old and is too outdated to accurately reflect the impairment 
caused by this disability.  She requests that a new examination 
be scheduled.  The Board agrees that such an examination would be 
useful in reaching a determination in this case. 

In regards to the Veteran's claims for service connection for a 
left knee disability and a rash, her service medical records show 
that she was treated for left knee pain for several months in 
1991.  She was also seen for a large rash on the chest and legs 
in 1991.  The Veteran reports that she continues to experience 
these symptoms.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Therefore, the 
Board finds that the Veteran should be scheduled for an 
examination to determine whether or not there is a relationship 
between any current disability of the left knee or skin and the 
complaints for which the Veteran was treated during service.  

The Veteran was afforded a VA PTSD examination in August 2008.  
The examiner found that the Veteran did not have a diagnosis of 
PTSD.  He seemed to base this finding on the lack of a sufficient 
stressor, although he also states that the Veteran was exposed to 
"routine combat injuries" in her job as a nurse.  Then, the 
examiner diagnosed the Veteran with a bipolar disorder, which is 
a diagnosis that has been confirmed by other VA examiners and for 
which the Veteran has received VA treatment.  However, he did not 
provide an opinion as to whether or not the bipolar disorder was 
incurred in or aggravated by active service.  Moreover, after 
indicating that it was unclear as to whether or not the Veteran 
has PTSD, he adds that her bipolar disorder is exacerbated by 
"PTSD traits".  

The Board notes that the regulations that govern the award of 
PTSD have recently been changed.  Moreover, the Board finds that 
clarification is required as to whether or not the Veteran 
currently has PTSD.  Finally, even if the Veteran is determined 
to not have PTSD, the Board finds that an additional examination 
is required in order to determine whether or not her bipolar 
disorder or any other current psychiatric disability was incurred 
in or aggravated by active service. 

Finally, regulations state that except as provided in 38 C.F.R. § 
3.317(c), VA shall pay compensation in accordance with Chapter 11 
of Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in 38 C.F.R. § 
3.317(b), provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date); 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms 
which may be manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 
3.317(b).

The Board notes that many of the Veteran's claimed disabilities 
appear to coincide with the symptoms listed at 38 C.F.R. § 
3.317(b), including depression, anxiety and memory loss, joint 
pains, rash, and an eye and sinus infection.  However, the 
Veteran has not been afforded an examination to determine whether 
or not she has a medically unexplained chronic disability due to 
her service in the Persian Gulf region.  The Board finds that the 
Veteran should be scheduled for an examination to determine 
whether or not her claimed disabilities are the result of such an 
undiagnosed illness. 



Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
The decision made and the records used in 
making the decision should be obtained.  If 
they are no longer available, documentation 
as to the attempts made should be set out 
in the claims folder.

2.  Verify the dates for all periods of 
ACDUTRA and INACDUTRA between July 1978 
and August 2002.  Once documentation of 
these dates has been obtained, compile a 
list of these periods.  

3.  The examinations requested below 
should be conducted only after the records 
requested from the SSA have been obtained 
or it has been verified that they are 
unobtainable, and after all periods of 
ACDUTRA and INACDUTRA have been verified 
to the extent possible and compiled for 
use by the examiners. 

4.  The Veteran should be afforded a VA 
examination to determine the current level 
of impairment that results from her service 
connected right wrist ganglion.  All 
indicated tests and studies should be 
conducted, including range of motion 
measurements.  The claims folder should be 
made available to the examiner for review 
with the examination. 

5.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her claimed left 
knee disability.  All indicted tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review with the examination.  
The examiner's attention is directed to the 
treatment for left knee pain during active 
service from November 1990 to June 1991, as 
well as the August 1979 reference to an 
injury during annual training.  After 
completion of the examination and review of 
the record, the examiner should attempt to 
express the following opinions:

a) Does the Veteran have a diagnosis of a 
chronic left knee disability?

b) If the Veteran is found to have a 
chronic left knee disability, is it as 
likely as not (50 percent probability or 
better) that this disability was either 
incurred due to active service, by an 
injury or illness sustained during a 
verified period of ACDUTRA or by an injury 
during a verified period of INACDUTRA? 

c) If a chronic left knee disability is 
determined to have existed prior to the 
Veteran's active duty from November 1990 to 
June 1991, did it undergo a permanent 
increase in disability beyond the rate of 
natural progression during this period?

The reasons and bases for all opinions 
should be provided.  If the examiner 
believes they are unable to provide an 
opinion without resort to mere speculation, 
please provide the reasons and bases for 
this belief and identify any evidence 
needed in order to express an opinion 
without speculation. 

5.  The Veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of her claimed rash.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
with the examination.  The examiner's 
attention is directed to the treatment of a 
rash during active duty from November 1990 
to June 1991.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:

a) Does the Veteran currently have a 
chronic skin disability manifested by a 
rash?

b) If the Veteran has a chronic skin 
disability, is it as likely as not (50 
percent probability or greater) that this 
disability was either incurred due to 
active service, by an injury or illness 
sustained during a verified period of 
ACDUTRA or by an injury during a verified 
period of INACDUTRA? 

The reasons and bases for all opinions 
should be provided.  If the examiner 
believes they are unable to provide an 
opinion without resort to mere speculation, 
please provide the reasons and bases for 
this belief and identify any evidence 
needed in order to express an opinion 
without speculation. 

6.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of all claimed 
psychiatric disabilities.  All indicated 
tests and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review with the 
examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions:

a) What is the diagnosis or diagnoses of 
the Veteran's psychiatric disabilities?  Do 
these diagnoses include a bipolar disorder 
or PTSD?

b) For each diagnosed psychiatric 
disability, is it as likely as not (50 
percent probability or greater) that this 
disability was either incurred due to 
active service, by an injury or illness 
sustained during a verified period of 
ACDUTRA or by an injury during a verified 
period of INACDUTRA?

c) If the current diagnoses do not include 
a bipolar disorder, distinguish the current 
findings from the previous records showing 
ongoing treatment for a bipolar disorder. 

d) If the current diagnoses do not include 
PTSD, please indicate whether or not this 
is due to the insufficiency of the 
stressors or a lack of the symptomatology 
required for such a diagnosis.  If it is 
due to the insufficiency of the stressors, 
please explain why viewing traumatic 
injuries to include combat wounds are 
insufficient in this instance.  

The reasons and bases for all opinions 
should be provided.  If the examiner 
believes they are unable to provide an 
opinion without resort to mere speculation, 
please provide the reasons and bases for 
this belief and identify any evidence 
needed in order to express an opinion 
without speculation. 

7.  The Veteran should be afforded a VA 
Persian Gulf examination to ascertain 
whether or not the Veteran is experiencing 
symptoms due to an undiagnosed illness or a 
medically unexplained, chronic multisystem 
illness.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review with the examination.  After 
completion of the examination and review of 
the record, the examiner should attempt to 
express the following opinions:

a) The examiner should identify all current 
disabilities and state whether or not they 
are attributable to known causes.  

b) In particular, the examiner should state 
whether or not the Veteran has a chronic 
disability or disabilities manifested by 
depression, anxiety, and memory loss, joint 
pains, skin symptoms, an eye infection, or 
a sinus infection.  If the Veteran has one 
or more of these disabilities, are they due 
to a known cause or are they due to an 
undiagnosed illness?

c) For all chronic disabilities identified 
by the examiner, is it as likely as not (50 
percent probability or greater) that this 
disability was either incurred due to 
active service, by an injury or illness 
sustained during a verified period of 
ACDUTRA or by an injury during a verified 
period of INACDUTRA?

The reasons and bases for all opinions 
should be provided.  If the examiner 
believes they are unable to provide an 
opinion without resort to mere speculation, 
please provide the reasons and bases for 
this belief and identify any evidence 
needed in order to express an opinion 
without speculation. 

8.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  In 
reviewing the claim for service connection 
for PTSD, the regulatory changes that 
became effective on July 12, 2010 should be 
considered.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


